Exhibit 10.2

 

CERTAIN INFORMATION HAS BEEN OMITTED FROM THE VERSION OF THIS EXHIBIT FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION BECAUSE IT (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

﻿

﻿

EXCLUSIVE Distribution Agreement

﻿

This Exclusive Distribution Agreement is dated September 11, 2019 (the
“Agreement”), and is between JOTEC GmbH, a wholly-owned subsidiary of CryoLife,
Inc., located at Lotzenäcker 23, 72379 Hechingen, Germany (“Distributor”) and
Endospan, Ltd., located at Maskit St. 4 Herzlia Business Park, Herzlia, Israel
46733 (the “Company”).

﻿

Recitals

﻿

a)



Concurrently with this Agreement, Company is entering into a Securities Purchase
Option Agreement with Distributor’s parent company, CryoLife, Inc. (“Buyer”),
which agreement provides Buyer the option to acquire Company (either directly or
through an affiliate) (the “Option Agreement”), and Company is entering into a
Loan Agreement with Buyer (the “Loan Agreement”). Capitalized terms used but not
defined in this Agreement shall have the meaning ascribed to each such term in
the Option Agreement.

﻿

b)



The parties desire that Company appoint Distributor to act as Company’s
exclusive distributor of the Nexus Stent Graft System and all accessories and
ancillary products, as well as any improvements or modifications, as listed in
Exhibit  A (the “Products” or “Product”) within the territory described in
Exhibit B (the “Territory”).

﻿

c)



The parties further desire that this appointment becomes effective on the date
of this Agreement (the “Effective Date”).

﻿

Agreement

﻿

Accordingly, the Parties agree as follows:

﻿

1. Appointment.

﻿

1.1.  Appointment; Consideration.  Company hereby appoints Distributor to act as
Company’s exclusive distributor of Products in the Territory under the terms and
conditions of this Agreement. Company shall not have or appoint any other
distributors for the Products in the Territory (including any of Company’s
Affiliates), and Company itself shall not distribute or sell Products in the
Territory. In consideration of this appointment, Distributor or Buyer shall pay
Company a fixed amount of Nine Million US Dollars ($9,000,000) (the
“Distribution Fee”) within fourteen (14)  business days of the Effective Date.
To the extent permitted by law, Distributor undertakes that neither it nor any
of its Affiliates shall, without the Company’s prior written consent, make any
sales of Products to any customers outside the Territory. “Affiliate”  means any
other entity Controlling, Controlled by, or under common Control with such
party. “Control” means holding fifty percent (50%) or more of the voting rights
in the general meeting of the shareholders of a company or in the equivalent
body of a different entity.



1

 

--------------------------------------------------------------------------------

 

 



1.2.  Term.  The term of this Agreement begins on the Effective Date and ends
ninety (90) days following the earlier of (i) the date on which the acquisition
contemplated by the Option Agreement can no longer be consummated under its
terms or (ii) the date on which the Option Agreement is terminated under its
terms (the “Term”), unless (a) the Agreement has been terminated earlier under
Section 10, “Expiration & Termination”; (b) the Distributor has exercised the
Buyer Option, in which case the Term will end upon the Closing Date, as defined
in the Option Agreement; or (c) the Agreement is otherwise extended by mutual
written agreement of the parties.

﻿

1.3. Sub-Distributors.  Distributor may appoint sub-distributors for Products
within the Territory. In the event that Distributor appoints a sub-distributor,
Distributor and sub-distributor shall enter into a written agreement under
similar terms and conditions to this Agreement. Distributor is liable for the
compliance of its sub-distributors with the terms and conditions of
their agreements with Distributor. Without derogating from the above,
Distributor shall promptly inform Company of any material misalignment between
the terms and conditions of an agreement with any sub-distributor and the terms
and conditions of this Agreement.

﻿

1.4. Competitive Products. Neither Distributor nor any of its Affiliates shall,
directly or indirectly, inside the Territory, market, promote, distribute, sell,
provide, or support products that are competitive with the Products. The parties
acknowledge that Distributor may address the minimally invasive treatment of
thoracic aortic aneurysms and dissections through Distributor’s E-xtra Design
product made according to the specifications of a surgeon,  provided that
Distributor shall not make any such product for zone 0 of the aortic arch.  The
parties further acknowledge that Distributor may continue to market, promote,
distribute, sell, provide, or support open surgical products for the treatment
of thoracic aortic aneurysms and dissections, including but not limited to
polyester grafts, the On-X Ascending Aortic Prosthesis (AAP), and the E-vita
Open Plus and in each case, any modifications, improvements, or next generation
equivalents thereto.  Company shall not directly or indirectly, inside the
Territory, market, promote, distribute, sell, provide, or support any other
stent grafts for the minimally invasive treatment of thoracic aortic aneurysms
and dissections for zone 0 or zone 1 of the aortic arch. 

﻿

1.5 New Products. Company shall provide Distributor a right of first offer and
negotiation to distribute or sell in the Territory additional endovascular
products and any improvements or modifications to those additional endovascular
products  (in each instance, including accessories and ancillary products), and
Company shall provide Distributor written notice of its intent to commercialize
any such products at least one hundred and eighty (180) days before
commercializing such product in the Territory or offering such commercialization
rights to any third party. If Company exercises its right under this Section
1.5, the parties shall negotiate in good faith to reach an agreement for the
distribution of such products within ninety (90) days of Company’s written
notice. If the parties are unable to reach an agreement in good faith within the
ninety (90) day period, Company may negotiate and enter into agreements with
third parties for the distribution and/or sale of such products in the Territory
or any part thereof.

﻿

﻿

2. Product Purchases.

﻿

2.1 Product Prices.     The prices for Products are listed in Exhibit A (the
“Prices” or “Price”) and will remain in effect until December 31, 2020.
Thereafter, such Prices will be subject to adjustment as provided in Exhibit A. 





2

 

--------------------------------------------------------------------------------

 

 



2.2 Purchase Orders. Distributor shall submit a written purchase order to
Company for the purchase of any Products (each, a “Purchase Order”). Distributor
shall include in any Purchase Order the (a) Product, (b) Price, (c) article
code, (d) quantity, (e)  desired delivery schedule,  (f)  shipping destination,
(g) shipping instructions, if any, and (h) invoice destination. To the extent
that there is a conflict between the terms of any Purchase Order and the terms
of this Agreement, the terms of this Agreement shall prevail, unless the parties
expressly agree otherwise in writing.

﻿

2.3 Acceptance of Purchase Orders. Company shall accept a Purchase Order,
provided that Company may reject in good faith a Purchase Order if the Purchase
Order does not comply with Section 2.2, “Purchase Orders,” does not comply with
Company’s applicable lead time requirements as set forth in Exhibit C (the “Lead
Time Schedule”),  or the Products ordered exceed Distributor’s Minimum Purchase
Amount, as defined in Section 2.10, “Minimum Purchase Amount,” for the
applicable period.  Company shall provide Distributor written notice of
Company’s acceptance or rejection of a Purchase Order within ten (10) business
days of receipt of the Purchase Order. If Company rejects a Purchase Order for a
reason permitted under this Section 2.3,  Company shall provide the reason for
the rejection and provide Distributor with a reasonable opportunity to cure the
stated non-compliance. If Company does not reject a Purchase Order within ten
(10) business days of receipt of the Purchase Order, the Purchase Order is
deemed accepted. In the event that Company does not timely fulfill a Purchase
Order that Company has an obligation to accept or otherwise has accepted under
this Section 2.3, Company shall, in its sole discretion, pay Distributor or
issue a credit to Distributor in an amount equal to fifty percent (50%) of the
total of the Prices of the Products (i.e., the transfer price hereunder) that
Company is unable to fulfill from such Purchase Order. Except for Distributor’s
rights to terminate for cause under Section 10.2, “Termination for Cause,” and
to obtain the Termination Fee under Section 10.6, “Expiration and Termination,”
the remedy under this Section 2.3 is Distributor’s sole remedy for Company’s
failure to timely fulfill a Purchase Order.

﻿

2.4 Shipping; Delivery. Any shipment under this Agreement is Free Carrier (FCA)
from Herzliya, Israel (the “Shipping Point”). Distributor shall bear all costs
of moving the Products from the Shipping Point to the destination. Distributor
may designate a shipper.  Company shall deliver a  Product with the following
minimum shelf life at the time of delivery:  twelve (12) months if the labeled
maximum shelf life at the time of delivery is one (1) year; or seventy five
percent (75%) of the labeled maximum shelf life if the labeled maximum shelf
life at the time of delivery is three (3) years.  In the event that Company
delivers a Product to Distributor with less than twelve (12) months of shelf
life remaining and the labeled maximum shelf at the time of delivery is one (1)
year, Company shall at its own expense exchange such Product if the Product
shelf life has been reached before it is sold by Distributor. Subject to Section
2.3, “Acceptance of Purchase Orders,” Company shall deliver Products within the
desired delivery schedule.  

﻿

2.5 Partial Shipments. Company may make partial shipments of Products listed in
a Purchase Order. Any partial shipment constitutes an independent transaction
for which payment is due under the terms of this Agreement.

﻿

2.6 Title & Risk of Loss. Title to and risk of loss of Products transfers from
Company to Distributor at the Shipping Point.

﻿

2.7 Payment. Company shall submit an Invoice to Distributor upon shipment of
each Product ordered under this Agreement (each, an “Invoice”). To the extent
that there is a conflict between the terms of any Invoice and the terms of this
Agreement, the terms of this Agreement shall prevail, unless the parties
expressly agree otherwise in writing.  Payment terms are net sixty (60) days.



3

 

--------------------------------------------------------------------------------

 

 



2.8 Inspection & Rejection of Products. Distributor shall inspect Products upon
their receipt. Distributor may reject any defective or non-conforming Product
within thirty (30) days of receipt. If Distributor rejects a Product,
Distributor shall notify Company in writing of its rejection of the Product and
request a Return Goods Authorization (“RGA”) number. Company shall provide a RGA
number within ten (10) business days of receipt of the request. Within ten (10)
business days of receipt of the RGA number, Distributor shall ship to Company
the rejected Product, freight collected, with the RGA number displayed on the
shipping container. Company shall issue a credit for the value of Distributor’s
fully-landed purchase price for the rejected Product, to the extent confirmed by
the Company to be defective or non-conforming, within fifteen (15) business days
of receipt thereof by the Company.

﻿

2.9 Product Warranty

﻿

2.9.1. Product Warranty. Company hereby represents and warrants that any Product
sold under this Agreement and any replacement Product (a) is free and clear of
any liens, security interests, or encumbrances of any nature; (b) has been
designed, manufactured, labeled, packaged, stored, exported,  and sold by
Company in accordance with all applicable laws, regulations, rules, and
restrictions; and (c) is free from defects in material and workmanship under
normal conditions of storage, handling, and use from delivery of the Product
until the Product expiration date (the “Warranty Period”)(together, the “Product
Warranty”).

﻿

2.9.2. Limitations. The Product Warranty does not apply to the following
situations after delivery of the Product from Company to Distributor: (i) normal
wear and tear; (ii) storage inconsistent with Company’s instructions for use of
the Product; (iii) improper or negligent handling or (attempted) modification of
the Product by Distributor or a third party; and (iv) improper or negligent use
of the Product, including any use inconsistent with Company’s instructions for
use or any use of the Product in combination with any third-party products where
such use is not approved by Company. 

﻿

2.9.3. Breach. Distributor shall notify Company in writing within thirty (30)
days of the discovery of any breach of the Product Warranty and request a RGA
number. Company shall provide a RGA number within ten (10) business days of
receipt of the request. Within ten (10) business days of receipt of the RGA
number, Distributor shall ship to Company the affected Product, freight
collected, with the RGA number displayed on the shipping container. Company
shall,  in its sole discretion, either replace the affected Product or issue a
credit for the value of Distributor’s fully-landed purchase price for the
affected Product within fifteen (15) business days of receipt.

﻿

2.9.4. Expiration. Any claim for breach of the Product Warranty will lapse upon
the sooner of (i) the expiry of the  Warranty Period or (ii) sixty  (60) days
following the discovery of the breach of the Product Warranty.  

﻿

2.9.5. Third Parties.  The Product Warranty extends solely for the benefit of
Distributor. No person has the authority to bind the Company to any
representation or warranty, and there are no product warranties that extend
beyond the Product Warranty.  

﻿

2.10.  Minimum Purchase Amount.  Distributor and Company shall agree in writing
upon a  reasonable minimum purchase amount in Euros for Distributor for the
Product in the Territory for each calendar year during the Term (the “Minimum
Purchase Amount”). The initial Minimum Purchase Amount is set forth in Exhibit
E. For each subsequent calendar year during the Term,  the Minimum Purchase
Amount for that upcoming calendar year will increase automatically by ten





4

 

--------------------------------------------------------------------------------

 

 



percent (10%) from the previous calendar year unless the parties agree otherwise
in writing.  Distributor shall purchase Products in sufficient quantities to
meet or exceed the Minimum Purchase Amount for the applicable year, provided
that Distributor will have no obligation to meet the Minimum Purchase Amount if
the Product is unavailable for more than sixty (60)  consecutive days or a total
of seventy-five (75) days during the applicable year. In the event that
Distributor does not meet or exceed the Minimum Purchase Amount for a calendar
year, Distributor shall make a payment to Company in an amount equal to fifty
percent (50%) of the shortfall amount within sixty (60) days of the end of that
calendar year. The remedy under this Section 2.10 is Company’s sole remedy for
Distributor’s failure to meet or exceed the Minimum Purchase Amount.  For the
avoidance of doubt, a Purchase Order submitted in any calendar year counts
towards the Minimum Purchase Amount for that calendar year unless Distributor
cancels such Purchase Order.

﻿

2.11. Tenders. Company acknowledges that Distributor and its sub-distributors
will enter into binding agreements with public-sector customers for the sale of
Products in the Territory (each, a “Tender”) and that the term of such Tenders
may extend beyond the expiration or termination of this Agreement. Company shall
continue to sell Products to Distributor through the expiration of any Tender
and any renewal thereof.

﻿

2.12. Sample Products.  Company shall sell Distributor non-sterile samples of
Products, to be used solely for marketing and training purposes, at a price
[omitted]. 

﻿

﻿

3.  Additional Distributor Obligations.

﻿

Distributor shall undertake the obligations in this Section 3 at its own
expense.

﻿

3.1 Best Efforts. Distributor shall use its best efforts to market, promote,
distribute, sell, and support the Products in the Territory for approved uses.
 Distributor shall use its best efforts to distribute or sell all Products on a
 first-in first-out (FIFO) basis. Before each calendar year, Distributor shall
provide to Company a marketing plan for Products in the Territory, including but
not limited to Distributor’s plans for advertising Products in relevant trade
publications, participating in relevant trade shows, conducting workshops and
trainings, and proctoring cases (the “Plan”).  Company may provide comments on
the Plan to Distributor, which Distributor will consider in good faith.  The
parties shall meet to discuss the Plan once per calendar year.

﻿

3.2 Facilities. Distributor shall maintain adequate facilities in the Territory.

﻿

3.3 Personnel. Distributor shall assign or hire a sufficient number of personnel
in the Territory to market, promote, distribute, sell, and support Products.
Distributor shall assign or hire such personnel who, in Distributor’s good faith
determination, are skilled and have the relevant experience and expertise.

﻿

3.4 Training. Distributor shall provide adequate Product training to all
applicable personnel, agents, and sub-distributors, as well as to the personnel
of Distributor’s direct customers who handle the Products.  Distributor shall
provide physician proctors or clinical specialists (each, a “Specialist”) to
support all new users of Products until Distributor confirms that each such new
user is prepared to conduct a  case alone. Each Specialist shall complete a
training program before supporting any case in the Territory. The parties shall
cooperate in good faith to update any Product-training programs or materials as
necessary during the Term.





5

 

--------------------------------------------------------------------------------

 

 



3.5 Customer Support. Distributor shall provide post-market support to its
direct customers in accordance with Company’s instructions and as required by
applicable law.  

﻿

3.6 Trademarks.  Distributor shall only use Company’s trademarks, service marks,
trade names, or other identifying markings (together, “Trademarks”) within the
scope of this Agreement. Distributor shall not register Trademarks or similar
trademarks, service marks, trade names, or other identifying markings inside or
outside the Territory. Distributor may indicate on its website that it is an
authorized distributor of Products for Company.  

﻿

3.7 Promotional Materials. Distributor shall only use brochures, catalogues,
leaflets, samples, and other promotional materials that have been approved by or
obtained from Company (together, “Promotional Materials”). Distributor shall
maintain an adequate inventory of Promotional Materials. Distributor may at its
own expense (a) prepare accurate translations of Promotional Materials in the
official language(s) of the Territory and (b) add Distributor-identifying
information to Promotional Materials, provided that this information does not
obscure Company’s Trademarks. Distributor shall not make any other changes to
the Promotional Materials without Company’s prior written consent. Upon
Company’s request, Distributor shall provide to Company copies of Promotional
Materials used by the Distributor and its sub-distributors.

﻿

3.8 Rolling Forecast. Before each calendar quarter or on a more frequent basis
if the parties agree otherwise in writing, Distributor shall provide to Company
a non-binding forecast of Product purchases for at least the next four calendar
quarters.

﻿

3.9 Company Visits.  Upon Company’s request, Distributor shall provide to
Company reasonable cooperation in planning and participating in any Company
visit to the Territory.

﻿

3.10 Records. Distributor shall permanently maintain complete and accurate
records of all Products sold by Distributor and its Affiliates, and shall
require its sub-distributors to maintain such records, including but not limited
to the names and addresses of all direct customers and the specific Products
sold to each. Distributor shall also maintain for a minimum rolling period of
six (6) years complete, accurate, and sufficient records of all payments and
transactions made by Distributor in connection with this Agreement and all steps
taken by Distributor to comply with Section 5, “Compliance with Laws.”

﻿

3.11 Company Inspections & Audits. Upon Company’s good faith request,
Distributor shall permit Company to inspect Distributor’s relevant facilities or
audit Distributor’s relevant electronic and paper books, records, files,
databases, and documents, in person or remotely, to determine Distributor’s
compliance with this Agreement. Company shall provide to Distributor at least
sixty (60) days prior written notice of any such inspection or audit and conduct
the inspection or audit during normal business hours, provided that (a) no
notice is required if Company reasonably suspects a breach of Section 5,
“Compliance with Laws” and (b) lesser notice is required if exigent
circumstances warrant an inspection or audit sooner. Distributor shall provide
to Company reasonable assistance in facilitating any such investigation or
audit, including but not limited to making personnel available, providing
in-person or remote access, permitting copying, and promptly completing and
returning to Company any requests for information provided by Company to
Distributor. Company shall not exercise its rights under this Section 3.11 more
than twice per calendar year absent exigent circumstances.  Distributor shall
ensure that similar inspection and audit rights apply to Distributor’s
sub-distributors of the Products. The parties acknowledge that any inspection or
audit of Distributor’s sub-distributor will be coordinated by Distributor.





6

 

--------------------------------------------------------------------------------

 

 



3.12 Insurance. Distributor shall, at all times throughout the Term and with
respect to the Term, maintain adequate insurance for its activities and
liabilities under this Agreement. Distributor shall provide to Company a copy of
any certificates of insurance upon the execution of this Agreement and
thereafter upon Company’s request. Distributor shall, without derogating from
the above, promptly inform Company of any change in its insurance coverage
required by this paragraph. 

﻿

3.13 Non-Solicitation. Distributor and its Affiliates shall not directly or
indirectly solicit for hire any of Company’s current personnel during the Term
and for two (2) years following the termination or expiration of this Agreement,
provided that Distributor and its Affiliates may engage in such solicitation if
Buyer or an Affiliate of Buyer acquires Company.

﻿

3.14. Local Licenses, Registrations, & Approvals. To the extent required by law
in any country within the Territory and not otherwise an obligation of Company
under Section 4.4, “Licenses, Registrations, & Approvals,” Distributor or its
sub-distributors shall obtain, maintain, and comply with any required local
license, registration, or approval to import, market, promote, distribute, sell,
and support Products in the Territory (collectively, “Local Approvals”).  To the
extent permitted by law, Distributor or its sub-distributors shall obtain any
Local Approvals in Company’s name. In the event that a Local Approval cannot be
obtained in Company’s name, to the extent permitted by law, Distributor hereby
agrees, and shall bind its sub-distributors to agree, to register such approvals
in the name of the Distributor or the sub-distributor, as required by law, and
to transfer the Local Approvals to Company upon the expiration or termination of
this Agreement. In the event that a Local Approval is required by law to be
obtained in the name of a sub-distributor, any such Local Approval shall be
subject to the Company’s written consent, which consent shall not be
unreasonably withheld or delayed. Distributor shall promptly notify Company in
writing if Distributor becomes aware of any circumstances that could potentially
jeopardize the Local Approvals.

﻿

3.15 Quality Agreement. Distributor shall abide by the requirements of the
Quality Agreement as set forth in Exhibit E.  

﻿

﻿

4.  Additional Company Obligations.

﻿

Company shall undertake the obligations in this Section 4 at its own expense.

﻿

4.1 Product Information; Response to Inquiries.  Company shall provide to
Distributor information regarding the technical aspects of Products and their
use. Company shall promptly respond to all inquiries from Distributor regarding
matters under this Agreement.

﻿

4.2 Potential Customers. Company shall promptly provide Distributor any
information that Company receives regarding potential customers for Products
within the Territory.

﻿

4.3 Training. Company shall provide to Distributor adequate Product training in
accordance with its training policy. Each party shall pay its own travel
expenses for any such training.  The party hosting the training shall organize
the training and pay any expenses, including but not limited to expenses for
adequate training space, necessary equipment, and amenities.

﻿

4.4 Licenses, Registrations & Approvals.  Company shall obtain, maintain, and
comply with any required license, registration, or approval to design,
manufacture, label, package, store, export,





7

 

--------------------------------------------------------------------------------

 

 



market, promote, distribute, sell, and provide Products for distribution or sale
by Distributor in the Territory, including but not limited to CE Mark for the
Product (collectively, “Approvals”). Company shall promptly notify Distributor
in writing of any circumstances that could potentially affect the
Approvals. Further,  Company shall notify Distributor in writing ninety (90)
days before making any change to the Products that could potentially affect the
Approvals. 

﻿

4.5 Records. Company shall permanently maintain complete and accurate records of
all Products sold to Distributor. Company shall also maintain for a minimum
rolling period of six (6) years complete, accurate, and sufficient records of
all payments and transactions made by Company in connection with this Agreement
and all steps taken by Company to comply with Section 5, “Compliance with Laws.”

﻿

4.6 Distributor Inspections & Audits. Upon Distributor’s good faith request,
Company shall permit Distributor to inspect Company’s relevant facilities or
audit Company’s relevant electronic and paper books, records, files, databases,
and documents, in person or remotely, to determine Company’s compliance with
this Agreement. Distributor shall provide to Company at least sixty (60) days
prior written notice of any such inspection or audit and conduct the inspection
or audit during normal business hours, provided that (a) no notice is required
if Company reasonably suspects a breach of Section 5, “Compliance with Laws” and
(b) lesser notice is required if exigent circumstances warrant an inspection or
audit sooner. Company shall provide to Distributor reasonable assistance in
facilitating any such investigation or audit, including but not limited to
making personnel available, providing in-person or remote access, permitting
copying, and promptly completing and returning to Distributor any requests for
information provided by Distributor to Company. Distributor shall not exercise
its rights under this Section 3.11 more than twice per calendar year absent
exigent circumstances.

﻿

4.7 Insurance. Company shall, at all times throughout the Term and with respect
to the Term, maintain adequate insurance for its activities and liabilities
under this Agreement. Company shall provide to Distributor a copy of any
certificates of insurance upon the execution of this Agreement and thereafter
upon Distributor’s request. Company shall, without derogating from the above,
promptly inform Distributor of any change in its insurance coverage required by
this paragraph.

﻿

4.8 Non-Solicitation. Company and its Affiliates shall not directly or
indirectly solicit for hire any of Distributor’s current personnel during the
Term and for two (2) years following the termination or expiration of this
Agreement, provided that Company and its Affiliates may engage in such
solicitation if Buyer or an Affiliate of Buyer acquires Company.

﻿

4.9 Quality Agreement. Company shall abide by the requirements of the Quality
Agreement as set forth in Exhibit E.

﻿

﻿

5. Compliance with Laws.

﻿

5.1 General. The parties shall comply with all laws, regulations, rules, and
restrictions applicable to the design, manufacture, labeling, packaging,
storage, importing/exporting, marketing, promotion, distribution, sale,
provision, and support of Products under this Agreement (collectively,
“Applicable Laws”), and with all applicable requirements of competent regulatory
authorities. Except for routine matters involving the Local Approvals,
Distributor shall promptly inform Company of any communication with a competent
regulatory authority regarding this Agreement, and shall coordinate all
Distributor responses to such authorities with Company. In the event a



8

 

--------------------------------------------------------------------------------

 

 



change in Applicable Laws materially affects this Agreement, the party learning
of the change shall promptly inform the other party, and the parties shall
cooperate in good faith to determine a solution.  

﻿

5.2  GDPR.  The parties acknowledge that the European Union’s General Data
Protection Regulation 2016/679 (“GDPR”) governs the processing of personal data
of citizens of the European Union. To the extent applicable, the parties shall
enter into a data transfer agreement under terms and conditions substantially
similar to those contained in the standard contractual clauses promulgated by
the European Commission or expressly required by the GDPR.

﻿

﻿

6. Force Majeure. 

﻿

6.1 Definition. “Force Majeure” means any event or condition, not existing as of
the Effective Date, not reasonably foreseeable as of the Effective Date, and not
within the control of either party, that prevents in whole or in material part
the performance of a party of its obligations under this Agreement, including
but not limited to riots, civil or military disturbances, war, epidemics, fire,
flood, hurricane, typhoon, earthquake, lightning, and explosion. For the
avoidance of doubt, Force Majeure does not include the suspension or withdraw of
the Approvals, labor strikes or work stoppage disruptions, or supply chain
interruptions.

﻿

6.2 Effect.  Neither party is liable to the other party for any failure or delay
in performing any obligation under this Agreement (except the obligation to make
payments when and as due) if the failure or delay is directly or indirectly
caused by Force Majeure.  

﻿

6.3 Procedure.  The party claiming Force Majeure shall give the other party
written notice of the cause within fourteen (14) days of the event and shall
exercise reasonable diligence to remove the cause and resume performance.

﻿

﻿

7. Limitations of Liability; Disclaimer of Warranties.

﻿

7.1 no party or any of its affiliates is liable for any loss of profits (actual
or anticipated), loss of revenue, loss of anticipated savings, loss of goodwill,
or for any indirect, incidental, consequential, exemplary, punitive, or special
loss or damage, in each case arising from this Agreement except (a) as required
by law; (b) for such damages paid or due and payable for a third party claim;
(c) for a breach of Section 1.1, “Appointment; Consideration”; and (d) for a
breach of Section 1.4, “Competitive Products.”

﻿

7.2 Except for those expressly stated in this agreement, the parties hereby
disclaim all warranties, conditions, terms, undertakings, and obligations
implied by statute, including warranties of merchantability and fitness for a
particular purpose, common law or otherwise, to the fullest extent permitted by
law.

﻿

﻿

8. Indemnification.

﻿

8.1 Company. Subject to Section 7, “Limitations of Liability; Disclaimer of
Warranties,” Company shall indemnify and hold harmless Distributor and its
Affiliates and their respective officers, directors, employees, and agents (the
“Distributor Indemnified Parties”) against any damages,



9

 

--------------------------------------------------------------------------------

 

 



losses, liabilities, claims, actions, settlements, costs, charges, judgments,
and expenses (including but not limited to interest, penalties, fines and
reasonable attorneys’ fees) (together, “Damages”), arising from or relating to
(a)  any claim for death or personal injury allegedly caused in whole or in part
by Company’s design, manufacture, labeling/warning, packaging, storage,
marketing or promotion of the Product (b)  any claim for infringement,
misappropriation, or other violation of any third party’s intellectual property;
(c) any recalls or field actions regarding the Product; (d) any negligent or
intentional acts or omissions of Company or its Affiliates; and (e) any breach
of Company’s obligations under this Agreement or of any applicable law; provided
that Company will have no obligation to indemnify and hold harmless the
Distributor Indemnified Parties for Damages for which Distributor has an
indemnification obligation under Section 8.2. For the avoidance of doubt, if
both parties are liable for the same transaction or occurrence and both parties
have an indemnification obligation under this Agreement therefrom, the Damages
will be apportioned between the parties relative to their respective liability.

﻿

8.2 Distributor. Subject to Section 7, “Limitations of Liability; Disclaimer of
Warranties,” Distributor shall indemnify and hold harmless Company and its
Affiliates and their respective officers, directors, employees, and agents (the
“Company Indemnified Parties”) against any Damages arising from or relating to
 (a)  any negligent or intentional acts or omissions of Distributor, its
Affiliates, or its sub-distributors; or (b) any breach of Distributor’s
obligations under this Agreement or of any applicable law; provided that
Distributor will have no obligation to indemnify and hold harmless the Company
Indemnified Parties for Damages for which Company has an indemnification
obligation under Section 8.1. For the avoidance of doubt, if both parties are
liable for the same transaction or occurrence and both parties have an
indemnification obligation under this Agreement therefrom, the Damages will be
apportioned between the parties relative to their respective liability.

﻿

8.3 Procedure. In each case, the party requiring indemnification and holding
harmless (the “Indemnified Party”) shall promptly notify the party providing
indemnification (the “Indemnifying Party”) in writing of any claim against
Indemnified Party to which any such indemnification might apply, provided that
the failure to give such notice shall not affect the Indemnified Party’s rights
to indemnification except to the extent that the Indemnifying Party is actually
prejudiced as a result of the delay. If Indemnifying Party chooses adequate
counsel and makes adequate provision to compensate Indemnified Party in the
event of an adverse result, Indemnifying Party may control the defense of any
action, provided Indemnified Party is allowed to participate at its own expense
and if in the written opinion of counsel to the Indemnified Party (a) there are
affirmative defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or that the
Indemnifying Party is unable to assert or (b) there exists a conflict of
interest between the Indemnifying Party and the Indemnified Party that would
limit the Indemnifying Party’s ability to protect the Indemnified Party’s
interests, the reasonable legal fees and expenses of separate counsel to the
Indemnified Party will be deemed to constitute attorney fees within the scope of
Damages subject to indemnification under this Agreement. The Indemnifying Party
may enter into a settlement agreement involving solely the payment of money
damages for which the Indemnifying Party is obligated to indemnify the
Indemnified Party and that does not result in the Indemnified Party’s becoming
subject to injunctive or other equitable relief, without the Indemnified Party’s
consent, provided that the Indemnifying Party shall provide reasonable evidence
of its ability to pay the agreed-upon damages and any Damages owed to
Indemnified Party and shall have obtained the written, unqualified release of
the Indemnified Party. Any other settlement agreement requires the Indemnified
Party’s written consent, which will not be unreasonably withheld.





10

 

--------------------------------------------------------------------------------

 

 



8.4 Intellectual Property Remedies. In addition to any other remedies under this
Section 8, in the event that the Product is enjoined or a  court of competent
jurisdiction otherwise determines that the Product infringes, misappropriates,
or violates a third party’s intellectual property, Company shall at its own
expense and discretion (a) procure the right to continue using such third-party
intellectual property in a manner consistent with this Agreement; or (b) modify
the Product so that it no longer infringes, misappropriates, or violates such
third-party intellectual property; or (c) remove the Products and refund the
aggregate payments paid therefor by Distributor, less a reasonable sum for use
and damage, if any. Subject to Section 8.3, “Procedure,” Company may control the
defense of any action alleging infringement of any third-party patents or
trademarks by Products. Distributor shall ensure that its written agreements
with any sub-distributors permit Company to control such a defense.

﻿

﻿

9. Intellectual Property & Confidentiality.

﻿

9.1 Intellectual Property.  

﻿

9.1.1 Acknowledgement. Distributor acknowledges Company’s exclusive right,
title, and interest in certain patents, trademarks, trade names, copyrights, and
trade secrets, including but not limited to emblems, designs, models, know-how,
and methods of presentation, regarding Products in the Territory or elsewhere
(the “Intellectual Property”).

﻿

9.1.2 No Challenge or Impairment. Distributor shall not do or cause to be done
anything that directly or indirectly challenges or impairs the Intellectual
Property. 

﻿

9.1.3 License.  During the Term, Company hereby grants Distributor an exclusive,
royalty-free, sub-licensable license under the Intellectual Property solely to
import, use, market, promote, distribute, offer for sale, and sell the Products
in the Territory for approved uses. 

﻿

9.1.4 No Vested Rights; Assignment. Except as set forth in this Section  9,
 Distributor does not acquire any right, title, or interest in the Intellectual
Property by Distributor’s performance of its duties and obligations under this
Agreement, and Distributor shall not describe or represent itself to others as
having any such right, title, or interest. Distributor hereby assigns to Company
any right, title, or interest Distributor obtains in the Intellectual Property
by operation of law, regulation, or rule in the Territory.

﻿

9.1.5 Notice of Infringement; Protection of Intellectual Property. Distributor
shall immediately notify in writing Company of any infringement or potential
infringement of the Intellectual Property in the Territory, and Distributor
shall provide to Company reasonable cooperation in taking action against any
such infringement. Distributor shall not take any action against an alleged
infringer without Company’s prior written consent.

﻿

9.2 Confidential Information. 

﻿

9.2.1 Acknowledgement. Each party (the “Receiving Party”) acknowledges that it
will obtain certain non-public, confidential, and proprietary information (the
“Disclosed Information”) from the other party (the “Disclosing Party”) during
the Term. Disclosed Information includes information, data, files, documents, or
other materials, of or related to the Disclosing Party or its Affiliates, that
is disclosed to, or obtained or accessed by the Receiving Party, whether in
tangible or intangible form, whether in writing, orally, electronically,
visually, or in any other form or medium,



11

 

--------------------------------------------------------------------------------

 

 



and whether marked as “confidential” or not, including but not limited to
(a) information about the terms and conditions of this Agreement; (b) unpatented
inventions, ideas, methods, and discoveries, trade secrets, know-how,
unpublished patent applications, and other confidential intellectual property;
(c) scientific, technical, engineering, financial, business, or economic
information, including patterns, plans, compilations, devices, formulas,
designs, prototypes, methods, techniques, processes, procedures, programs, or
codes; (d) business plans, forecasts, strategies, manufacturing capabilities,
and other information that would be reasonably considered non-public,
confidential, or proprietary given the nature of the information and the
Disclosing Party’s businesses; and (e) all derivative materials, notes,
analyses, summaries, and other materials prepared by or for Receiving Party that
contain, are based on, or otherwise reflect, to any degree, any of the
foregoing.  Disclosed Information does not include information that (a) was
available to or in the Receiving Party’s possession on a non-confidential basis
prior to disclosure under this Agreement; (b) is or later becomes public
knowledge by publication or otherwise through no breach of this Agreement by the
Receiving Party; (c) is properly acquired by the Receiving Party from a
third-party under no disclosure restriction with the legal right to such
information; (d) is required to be disclosed by a governmental or judicial
authority with jurisdiction over the Receiving Party; or (e) the Receiving Party
can demonstrate by written records was independently developed without reference
to or reliance upon the Disclosed Information.

﻿

9.2.2 Non-disclosure; Non-Use.  Receiving Party shall limit the disclosure of
the Disclosed Information to its directors, officers, employees, and agents as
necessary for the performance of this Agreement. Receiving Party shall not
otherwise disclose the Disclosed Information without Disclosing Party’s prior
written consent. Receiving Party shall not, directly or indirectly, use
Disclosed Information except as required for the performance of this Agreement.
Receiving Party shall take all reasonable steps, including but not limited to
the insertion of relevant clauses in contracts, to prevent the unauthorized
disclosure or use of any Disclosed Information by Receiving Party or Receiving
Party’s  directors, officers, employees, agents, or sub-distributors and to
protect the Disclosed Information from damage, theft, loss, or perusal by
unauthorized persons. Receiving Party is independently liable to Disclosing
Party for any unauthorized disclosure or use of Disclosed Information by
Receiving Party’s directors, officers, employees, agents, or sub-distributors.

﻿

9.2.3 No Vested Rights; Assignment. Receiving Party does not acquire any right,
title, or interest in the Disclosed Information by Receiving Party’s performance
of its duties and obligations under this Agreement, and Receiving Party shall
not describe or represent itself to others as having any such right, title, or
interest.

﻿

9.2.4 Right to Equitable Relief.    Disclosing Party acknowledges that breach of
this Section 9.2 may cause harm to Receiving Party for which damages are not an
adequate remedy, and Disclosing Party shall therefore be entitled to equitable
relief in addition to all other remedies available at law.

﻿

﻿

10.  EXPIRATION & Termination.

﻿

10.1 Expiration. This Agreement expires on the last day of the Term unless it is
terminated earlier under this Section 10.

﻿

10.2 Termination for Cause. 

﻿

10.2.1 Either Party. Either party may terminate this Agreement immediately for
cause by providing the other party with written notice under the following
circumstances:



12

 

--------------------------------------------------------------------------------

 

 



a)



for the other party’s material breach of a duty or obligation under this
Agreement, including but not limited to a series of repeated breaches that
together constitute a material breach (a “Material Breach”), provided that the
party seeking termination has provided the other party with thirty (30) days
prior written notice of the Material Breach and the Material Breach remains
uncured;

﻿

b)



for the other party’s breach  of  a material obligation under Section 5,
“Compliance with Laws”;

﻿

c)



for the other party’s petition in bankruptcy, insolvency, receivership, winding
up of assets, or nationalization; or

﻿

d)



for a  Force Majeure event applicable to the other party lasting more than six
(6) months.

﻿

10.2.2 Distributor. Distributor may terminate this Agreement immediately for
cause by providing Company with written notice under the following
circumstances:

﻿

a)



for the inability of Company to deliver sixty percent (60%) or more of the pro
rata portion of the units required for Distributor to meet its Minimum Purchase
Amount over a cumulative six (6) months in any twelve (12) month period, subject
to Distributor having issued Purchase Orders for such Products in accordance
with the terms of this Agreement;  

b)



for the suspension of the Approvals lasting six (6) months or more or for the
withdrawal of the Approvals;

﻿

c)



for a temporary injunction of the Product lasting six (6) months or more or for
a permanent injunction of the Product, unless such injunction resulted solely
from an act or omission of Distributor, its Affiliates, or their
sub-distributors; and

﻿

d)



for a recall of the Product in the Territory that results in the inability to
distribute the Product in the Territory over a cumulative six (6) months in any
twelve (12) month period,  unless such recall resulted solely from an act or
omission of Distributor, its Affiliates, or their sub-distributors.

﻿

10.2.3 Company.  Company may terminate this Agreement immediately for cause by
providing Distributor with written notice for Distributor’s failure to pay for
three (3) months or more any shortfall amount required to be paid pursuant to
Section 2.10, “Minimum Purchase Amount.” 

﻿

10.3 Termination for Convenience. Distributor may terminate this Agreement
without cause by providing Company with one hundred and eighty (180) days prior
written notice.

﻿

10.4 Effect of Expiration or Termination. 

﻿

10.4.1 Company. Upon the expiration or termination of this Agreement, Company
may appoint a new distributor (or distributors) or market, promote, distribute,
sell, provide, or support Products directly in the Territory, and, at its own
expense, shall:





13

 

--------------------------------------------------------------------------------

 

 



a)



not use or disclose to third parties Distributor’s Disclosed Information that is
not in the public domain or that is only in the public domain because of
Company’s breach of an obligation under this Agreement;

b)



continue to indemnify Distributor regarding all matters for which this Agreement
requires indemnification and ensure that its insurance coverage remains in
effect; and

c)



continue to perform any duty or obligation under this Agreement that either
expressly or impliedly survives the expiration or termination of this Agreement,
including but not limited to the provisions of Section 9, “Intellectual Property
& Confidentiality.”

﻿

10.4.2 Distributor. Upon the expiration or termination of this Agreement,
subject to Sections 2.11, “Tenders,” and Section 10.5, “Inventory,” Distributor,
at its own expense, shall:

﻿

a)



return to Company or destroy all Promotional Materials obtained from Company;

﻿

b)



continue to make any payments due to Company;

﻿

c)



cease marketing, promoting, distributing, selling, providing, or supporting all
Products in the Territory, and provide written notice to any of Distributor’s
Affiliates and sub-distributors in the Territory to do the same;

﻿

d)



provide to Company a list of all Tenders and any related information in format
and detail reasonably requested by the Company;

﻿

e)



cease using all Intellectual Property; 

﻿

f)



remove all references to Company from Distributor’s website;

﻿

g)



not use or disclose to third parties Company’s Intellectual Property and
Disclosed Information that is not in the public domain or that is only in the
public domain because of Distributor’s breach of an obligation under this
Agreement;

﻿

h)



continue to indemnify Company regarding all matters for which this Agreement
requires indemnification and ensure that its insurance coverage remains in
effect; and

﻿

i)



continue to perform any duty or obligation under this Agreement that either
expressly or impliedly survives the expiration or termination of this Agreement,
including but not limited to the provisions of Section 9, “Intellectual Property
& Confidentiality.”

﻿

10.4.3. Buyer Option and Loan Agreement. The parties acknowledge that to the
extent Distributor terminates this Agreement for cause under Section 10.2 or for
convenience under Section 10.3, upon such termination, the Buyer Option is
terminated and the Loan Agreement is extinguished, as set forth in those
agreements.

﻿

10.5 Inventory. Upon the expiration of this Agreement, Distributor may continue
distributing and selling its remaining inventory of salable Products (the
“Remaining Inventory”) until the Remaining Inventory is depleted or the Product
shelf life has been reached; or offer to sell its Remaining Inventory to
Company. Upon the termination of this Agreement by Distributor for cause,
Distributor in its sole discretion may sell all or a portion of its Remaining
Inventory to Company, in



14

 

--------------------------------------------------------------------------------

 

 



which case Company or its designee shall buy such Remaining Inventory for
Distributor’s fully-landed purchase price, or continue distributing and selling
all or a portion of the Remaining Inventory until the Remaining Inventory is
depleted or the Product shelf life has been reached. Upon the termination of
this Agreement by Company for cause or by Distributor for convenience,  subject
to Section 2.11, “Tenders,” Company in its sole discretion may buy all or a
portion of the Remaining Inventory (or permit its designee to do so), in which
case Distributor shall sell such Remaining Inventory for Distributor’s
fully-landed purchase price,  or allow Distributor to continue distributing and
selling all or a portion of the Remaining Inventory until the Remaining
Inventory is depleted or the Product shelf life has been reached.

﻿

10.6 Termination Fee.  In the event that this Agreement is terminated by
Distributor under Section 10.2, “Termination for Cause”, except for a
 termination for uncured Material Breach under 10.2.1(a) or Force Majeure under
10.2.1(d),  within one hundred and eighty days (180) days of the termination
date, Company shall pay Distributor a fixed amount in US dollars according to
the following formula: Distributor and its Affiliates’ total cash outlay to
Company (the Distribution Fee plus the Fee, as defined in the Option
Agreement, plus any tranches paid out under the Loan Agreement) minus
accumulated Distributor Gross Margins (as defined in Exhibit A) for sales of
Products under this Agreement (the “Termination Fee”).  In the event that this
Agreement is terminated by Distributor under Section 10.2, “Termination for
Cause,” except for a termination for uncured Material Breach under 10.2.1(a) or
Force Majeure under 10.2.1(d), subject to Section 2.3, “Acceptance of Purchase
Orders,” Section 2.9, “Product Warranty,” and Section 8, “Indemnification,” the
Termination Fee under this Section 10.6 is Distributor and its Affiliates' sole
remedy under this Agreement for the actions, omissions, and/or circumstances
giving rise to the termination of this Agreement.

﻿

11. General.

﻿

11.1 Authority.  The parties represent and warrant that they have the full power
and authority to enter into this Agreement and that they can do so without
violating or conflicting with any laws or other agreements to which they are a
party.

﻿

11.2 Entire Agreement. This Agreement, including its Exhibits and any
attachments, constitutes the final, exclusive agreement between the parties on
the matters contained in this Agreement, except to the extent the Option
Agreement and the Loan Agreement are referenced herein. Except as provided in
the Option Agreement and the Loan Agreement, all earlier and contemporaneous
negotiations and agreements between the parties on the matters contained in this
Agreement are expressly merged into and superseded by this Agreement. To the
extent that there is a conflict between the terms of any Exhibit and the terms
of this Agreement, the terms of this Agreement shall prevail.

﻿

11.3 Amendments. The parties may amend this Agreement only by the parties’
written agreement that identifies itself as an amendment to this Agreement.

﻿

11.4 Notice.  

﻿

11.4.1 Written Notice; Permitted Delivery Methods. Each party giving or making
any notice, request, demand, or other communication (each, a “Notice”) under
this Agreement shall give the Notice in writing and use one of the following
delivery methods in addition to electronic mail:





15

 

--------------------------------------------------------------------------------

 

 



(a)



Personal delivery

(b)



Registered or Certified Mail (in each case, return receipt requested and postage
prepaid)

(c)



Internationally recognized overnight courier (with all fees prepaid)

﻿

11.4.2 Addressees and Addresses. Any party giving a Notice to the other party
shall address the Notice to the person and address listed below (the
“Addressee”):

﻿

﻿

 

Distributor

Company

Legal Department
Attn: General Counsel

Kevin Mayberry, CEO 

1655 Roberts Blvd., NW
Kennesaw, GA 30144 U.S.A.

Maskit St. 4 Herzlia Business Park, Herzlia, Israel 46733 

[omitted]

[omitted] 

﻿

11.4.3 Effectiveness of a Notice. Notice is effective upon receipt, provided
that the party giving the Notice has complied with Sections 11.4.1 and 11.4.2
above.

﻿

11.5 Independent Contractor. Distributor is operating at all times under this
Agreement as an independent contractor, and nothing in this Agreement will be
construed to create an employer and employee, principal and agent, joint
venture, partnership, or fiduciary relationship between the parties.

﻿

11.6 Assignment and Delegation.  Company shall not assign any right or delegate
any performance under this Agreement without Distributor’s prior written
consent.

﻿

11.7 Successors and Assigns. This Agreement binds and benefits the parties and
their respective permitted successors and assigns.

﻿

11.8 Waiver. No failure or delay by any party in exercising its rights, powers,
or privileges under this Agreement, nor any single or partial exercise, will
operate as a waiver of that party’s rights, power, or privileges under this
Agreement.

﻿

11.9 Severability. If any provision of this Agreement is determined to be
illegal or unenforceable, the remaining provisions of this Agreement remain in
full force, if the essential provisions of this Agreement for each party remain
legal and enforceable. 

﻿

11.10 Construction. The headings in this Agreement are for convenience only and
do not form a part of the terms and conditions of this Agreement.

﻿

11.11 Choice of Law. The laws of Delaware, U.S.A. (without regard to its
conflict of law principles) govern all matters arising from or relating to this
Agreement. The state or federal courts of Delaware, U.S.A. will have exclusive
jurisdiction over any dispute arising from or relating to this Agreement. Each
party knowingly, voluntarily, and intentionally waives its right to a trial by
jury in any legal proceeding arising from or relating to this Agreement. This
waiver applies to any legal proceeding, whether sounding in contract, tort, or
otherwise. Each party acknowledges that it has received the advice of competent
counsel.

﻿

[Remainder of page intentionally blank.  Signature page(s) follow.]



16

 

--------------------------------------------------------------------------------

 

 



Each party is signing this Exclusive Distribution Agreement on the date stated
below that party’s signature.

﻿

Distributor:

 

JOTEC GmbH

 

Company:

 

Endospan, Ltd.

﻿

By:   /s/ Thomas Bogenshütz

 

 

By: /s/ Kevin Mayberry

Name: Thomas Bogenschütz

Name:  Kevin Mayberry

Title: General Manager, JOTEC GmbH and
           Senior Vice President EMEA, CryoLife, Inc.

Title: Chief Executive Officer

Date: September 11, 2019

 

Date: September 11, 2019

﻿

 

17

 

--------------------------------------------------------------------------------

 

 

﻿

EXHIBIT A

PRODUCTS AND PRICES

﻿

[Omitted]





 

--------------------------------------------------------------------------------

 

 



EXHIBIT B

TERRITORY

﻿

[Omitted]





 

--------------------------------------------------------------------------------

 

 



EXHIBIT C

LEAD TIME SCHEDULE

﻿

[Omitted]

﻿





 

--------------------------------------------------------------------------------

 

 



EXHIBIT D

INITIAL MINIMUM PURCHASE AMOUNT

﻿

[Omitted]

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

EXHIBIT E
QUALITY AGREEMENT

1. Purpose. This Quality Agreement outlines the responsibilities of Distributor
and Company regarding quality assurance for Products in the field.

﻿

2. Scope. To the extent there is a conflict between the terms of this Quality
Agreement and the terms of any other agreement between the parties, the terms of
this Quality Agreement prevail.

﻿

3. Product Storage & Handling.  

﻿

3.1 Instructions for Use. The parties shall comply with all instructions for use
of Products, including but not limited to instructions for storage, handling,
and transportation of Products, and the parties shall require their agents and
sub-distributors to comply with all such instructions for use. Distributor shall
also inform its direct customers of the instructions for use of Products. The
parties shall maintain records of their efforts to comply with all instructions
for use of Products, including but not limited to records of temperature and
environmental conditions at its Product storage facilities.

﻿

3.2 Distributor Information. Distributor shall indicate on the Product or in a
document accompanying the Product the Distributor’s name, trade name or
trademark, and address, provided that this information does not obscure
Company’s information.

﻿

4. Traceability. Distributor shall establish and maintain a process to ensure
traceability of Products, including, at a minimum, the ability of Distributor to
trace Products by customer, customer address, and batch, lot, or serial number.
Distributor shall permanently maintain traceability records.

﻿

5. Complaints, Incidents & Nonconformities. Distributor shall immediately notify
Company, in writing, of any complaint, incident, or nonconformity with
regulation regarding a Product or Products, including but not limited to any
failure or change in the characteristics or performance of a Product or any
inaccuracies in the labeling or instructions for use of a Product. In each case,
Distributor shall provide to Company the Product batch, lot, or serial number
and a detailed description of the complaint, incident, or nonconformity.
Distributor shall maintain a register of all such complaints, incidents, and
nonconformities.

﻿

6. Investigations. Company shall investigate any complaints or incidents.
Distributor shall use its best efforts to assist Company in any such
investigation and shall only perform investigative functions under the direct
instructions of Company.

﻿

7. Recalls, Field Safety Notices & Field Safety Corrective Actions. Company
shall investigate and consult with Distributor to determine whether any recall,
field safety notice (each a “FSN”), or field safety corrective action (each a
“FSCA”) is warranted. Distributor shall use its best efforts to assist Company
in any such recall, FSN, or FSCA, including but not limited to notifying direct
customers and retrieving Products, as applicable. Distributor shall have
procedures for any such Company-directed activities and shall maintain a
register of all such actions.





1

 

--------------------------------------------------------------------------------

 

 



8. Reporting. Company shall appoint an EC Representative and ensure that it
fulfills any reporting requirements regarding Product complaints or incidents.

﻿

9. Inspection & Audits. Either party may perform inspections or audits as set
forth in the Distribution Agreement to determine the other party’s compliance
with this Quality Agreement.

﻿

10. MDR. Distributor shall abide by the European Union’s Medical Device
Regulation 2017/745 (“MDR”), including but not limited to Article 13 “General
obligations of importers” and Article 14 “General obligations of distributors.”
To the extent that there is a conflict between the terms of this Agreement and
the terms of the MDR, the terms of the MDR prevail.

﻿

﻿



2

 

--------------------------------------------------------------------------------